United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2885
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                     Jason D. Bates

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                              Submitted: April 16, 2020
                                Filed: July 20, 2020
                                    [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Jason Bates pled guilty to possession with intent to distribute heroin within a
protected location, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 860;
possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2); and distribution of heroin resulting in serious bodily injury, in violation of
21 U.S.C. §§ 841(a)(1) and (b)(1)(C). The district court1 sentenced Bates to 300
months imprisonment to be followed by six years of supervised release. Bates
appeals, asserting that the sentence is substantively unreasonable. Having jurisdiction
under 28 U.S.C. § 1291, we affirm.

      At sentencing, the district court found Bates’s United States Sentencing
Guidelines range to be 360 months to life. Although Bates requested a downward
variance to 240 months, the court varied downward 60 months and imposed a
sentence of 300 months. Bates does not assert that the district court committed
procedural error. Instead, he challenges the substantive reasonableness of the below-
Guidelines range sentence.

       This Court reviews the substantive reasonableness of a sentence for an abuse
of discretion. United States v. Smith, 795 F.3d 868, 872 (8th Cir. 2015) (per curiam).
“A sentence is substantively unreasonable if the district court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (internal quotation marks omitted). “[I]t
is nearly inconceivable that a sentence is so high as to be substantively unreasonable
and constitute an abuse of discretion when the district court imposed a below-
Guidelines sentence[.]” United States v. Bevins, 848 F.3d 835, 841 (8th Cir. 2017)
(internal quotation marks omitted).

       Although Bates concedes that the district court considered appropriate factors,
he argues that his sentence “lies outside the limited range of choice dictated by the
facts of the case,” because it would create an impermissible sentencing disparity


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
between him and other “defendants with similar records who have been found guilty
of similar conduct[.]” 18 U.S.C. § 3553(a)(6). Bates points to a defendant in a
separate case who received a 240 month sentence and to one of Bates’s illegal drug-
customers who testified at Bates’s sentencing and who received a sentence of 151
months. But “[a]n argument that non-conspirator defendants received shorter
sentences for comparable offenses is at base a disagreement with the weighing of
§ 3553(a) factors. This disagreement does not demonstrate an abuse of discretion.”
United States v. Soliz, 857 F.3d 781, 783 (8th Cir. 2017) (internal citation omitted).

       Moreover, Bates has not shown an unwarranted sentencing disparity between
himself and these comparators, as the factual circumstances of Bates’s case are
significantly different from theirs, including the fact that Bates: unlawfully possessed
a firearm in proximity to a stash of illegal drugs, made no attempt to cooperate with
law enforcement, and was a manager or supervisor of criminal activity which took
place near a school. These were aggravating circumstances not present in the other
cases. That the district court placed less weight on the sentencing disparity factor in
light of these differences was not an abuse of discretion. See United States v. Morais,
670 F.3d 889, 893 (8th Cir. 2012) (“A district court has substantial discretion in
determining how to weigh the § 3553(a) factors.”).

       Further, the district court carefully considered relevant § 3553(a) factors.
“Where the district court in imposing a sentence makes ‘an individualized assessment
based on the facts presented,’ addressing the defendant’s proffered information in its
consideration of the § 3553(a) factors, such sentence is not unreasonable.” United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (quoting Gall v. United States, 552
U.S. 38, 50 (2007)).




                                          -3-
      This is not the “nearly inconceivable” case in which a below-Guidelines
sentence is substantively unreasonable. We affirm the judgment of the district court.
                        ______________________________




                                         -4-